Citation Nr: 1035636	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-33 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disorder as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran also had perfected an appeal of 
the RO's denial of service connection for a bilateral eye 
disorder and the initial assignment of a noncompensable 
disability rating for diabetes mellitus in the August 2005 rating 
decision; however, those issues were favorably resolved to the 
Veteran's satisfaction in a March 2008 rating decision.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, those issues are 
not before the Board.

The issues concerning service connection for a heart disorder, 
hypertension, and peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

The Veteran does not have a current diagnosis of sleep apnea.






CONCLUSION OF LAW

Sleep apnea is not proximately due to, or aggravated by, service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2006), (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

In the instant case, for the following reasons, the Board finds 
that VA has satisfied its duty to notify under the VCAA.  
Specifically, May 2005 and October 2005 letters advised the 
Veteran of the evidence and information necessary to substantiate 
his service connection claim on a direct basis, as well as his 
and VA's respective responsibilities in obtaining such evidence 
and information.   Additionally, a July 2006 letter informed him 
of the information and evidence necessary to establish an 
effective date in accordance with Dingess/Hartman, supra.   

While the October 2005 and July 2006 letters were issued after 
the initial August 2005 rating decision, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification letter.  
Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  
The Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant 
case, after the October 2005 and July 2006 letters were issued, 
the Veteran's claims were readjudicated in the October 2006 
statement of the case and March 2008 supplemental statement of 
the case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

The Board acknowledges the RO did not inform the Veteran of the 
evidence and information necessary to establish service 
connection for a disability as secondary to a service-connected 
disability.  As such, the VCAA notice in this case is defective.   

The Federal Circuit has previously held that any notice error was 
presumed prejudicial and must result in reversal unless VA showed 
that the error did not affect the essential fairness of the 
adjudication by demonstrating that the essential purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 
889 (2007).  However, the United States Supreme Court reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and placed an 
unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory 
presumption of prejudicial error in every instance of defective 
notice was inappropriate and that determinations concerning 
harmless error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative 
has identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the Veteran 
resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  487 
F.3d at 889.  Such a showing may be made by demonstrating, for 
example, (1) that the claimant had actual knowledge of what was 
necessary to substantiate the claim and that the claim was 
otherwise properly developed, (2) that a reasonable person could 
be expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. 
App. at 46. 

In this case, both the October 2006 statement of the case and the 
March 2008 supplemental statement of the case included notice and 
analysis of the Veteran's claim for service connection for sleep 
apnea on a secondary basis such that a reasonable person could be 
expected to understand what was needed to support his claim.  
Furthermore, the Veteran demonstrated actual knowledge of the 
requirements for secondary service connection in statements he 
submitted.  Specifically, in a May 2005 statement, the Veteran 
alleged that his claimed conditions, which included sleep apnea, 
were caused as a result of his service-connected diabetes 
mellitus.  In short, the error here does not affect the essential 
fairness of adjudication of this case, and is not prejudicial.  
The Veteran, who has representation, had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be considered 
when determining whether that appellant has been prejudiced by 
any notice error").  For the foregoing reasons, the Board finds 
that VA's failure to provide the Veteran with adequate VCAA 
notice regarding the secondary aspect of his service connection 
claim did not affect the essential fairness of the adjudication 
of his claim and, therefore, such error is harmless.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records, relevant VA treatment 
records, and private treatment records as identified and 
authorized by the Veteran.  The Veteran has not identified any 
additional, outstanding records that have not been requested or 
obtained.  The Board notes that the Veteran has not been provided 
with a VA examination in order to determine whether his claimed 
sleep apnea is related to his diabetes mellitus.  However, as 
will be discussed below, there is no evidence that the Veteran 
has a current diagnosis of sleep apnea.  Specifically, he has not 
provided any statements regarding his sleep apnea symptomatology 
and the medical evidence of record is negative for any current 
complaints, treatment, or diagnosis referable to a sleep 
disorder.  Moreover, the Veteran has offered only conclusory 
statements regarding the etiology of his claimed sleep apnea.  
The Federal Circuit has held that a mere conclusory generalized 
lay statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(Fed.Cir. 2010).  Therefore, the Board finds that there is no 
indication that sleep apnea, or persistent or recurrent symptoms 
of such disorder, may be associated with the Veteran's diabetes 
mellitus.  Thus, a remand for examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159 (c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.

Analysis

The Board notes that the Veteran does not allege, nor does the 
record reflect, that he first manifested sleep apnea during 
service or that such is otherwise related to service on a direct 
basis.  Rather, in documents of record, the Veteran has claimed 
that he currently has sleep apnea as a result of his service-
connected diabetes mellitus.  See Robinson v. Shinseki, 557 F.3d 
1355, 1361 (2008) (claims which have no support in the record 
need not be considered by the Board as the Board is not obligated 
to consider "all possible" substantive theories of recovery.  
Where a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, there is 
no reason for the Board to address or consider such a theory).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Generally, when a Veteran contends that a 
service-connected disability has caused a new disorder, there 
must be competent medical evidence that the secondary disorder 
was caused or chronically worsened by the service-connected 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on aggravation 
of a non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the comments 
to the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

The first requirement for any service connection claim, including 
on a secondary basis, is the existence of a current disability 
and, in the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).  In this regard, there is no evidence of 
a current diagnosis of sleep apnea or any other sleep disorder.  
Both VA treatment records and private treatment records are 
completely silent on this matter.  Additionally, the Veteran has 
not provided any detailed statements regarding his claimed sleep 
apnea symptomatology.  Moreover, although the Veteran is 
competent to describe any such symptomatology, he is not 
competent to provide a probative opinion concerning the 
appropriate diagnosis of the underlying conditions causing such 
complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the medical record, or the lack thereof, regarding a 
current diagnosis of sleep apnea, outweighs the Veteran's 
personal belief that he has such disorder.  In the absence of 
proof of a present disability, there can be no valid claim for 
service connection.  See Brammer, supra; Degmetich v. Brown, 104 
F.3d 1328 (1997); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(the current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the time 
the claim is filed or during the pendency of that claim).  
Accordingly, the Veteran's claim of entitlement to service 
connection for sleep apnea must be denied. 

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for sleep apnea is denied.


REMAND

Before addressing the merits of the claims for service connection 
for a heart disorder, hypertension, and peripheral neuropathy, 
all as secondary to service-connected diabetes mellitus, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veteran's heart disorder, hypertension, 
and peripheral neuropathy, he has indicated his belief that they 
are secondary to his service-connected diabetes mellitus.  See 
the Veteran's statement dated in May 2005.  However, in reference 
to the VCAA, the AOJ has not sent him proper notice informing him 
and his representative of the requirements to establish secondary 
service connection for these disorders on the basis that they are 
proximately due to, the result of, or chronically aggravated, by 
his service-connected diabetes mellitus.  38 C.F.R. § 3.310.  
Therefore, a remand is required for the AOJ to issue another VCAA 
letter that is compliant with 38 C.F.R. § 3.159(b)(1) and with 
all legal precedent.

Second, the Veteran should be scheduled for VA examinations to 
obtain medical opinions concerning the nature and etiology of any 
current heart disorder, hypertension, and peripheral neuropathy, 
including whether or not any such alleged disorders are 
proximately due to, or aggravated by, the service-connected 
diabetes mellitus.  In this regard, secondary service connection 
shall be awarded when a disability is proximately due to or the 
result of a service-connected disease or injury.  Also, any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this respect, in reference to the Veteran's heart disorder, 
the AOJ denied service connection for the disorder on a secondary 
basis because there is no evidence of a current diagnosis of a 
heart disorder, according to a VA examination in July 2005.  
However, medical treatment records show that an 
electrocardiography (EKG) in December 2003 showed T-wave changes, 
and the treating physician indicated that the EKG results were 
abnormal.  In February 2004, treatment records noted mild left 
ventricular hypertrophy (LVH).  See private treatment records 
from G. G. Allen, M.D., dated in December 2003 and February 2004.  
Thus, a VA examination is necessary to determine the nature of 
the Veteran's heart disorder, if any, and whether it is 
proximately due to, or aggravated by, his service-connected 
diabetes mellitus.

With regard to the Veteran's hypertension, while he has been 
diagnosed with such disorder, no medical nexus opinion has been 
obtained to determine whether it is secondary to, or aggravated 
by, his service-connected diabetes mellitus.  A review of the 
claims file reveals a September 2005 letter from the Veteran's 
private treating physician suggesting a nexus between the 
Veteran's service-connected diabetes mellitus and his 
hypertension.  See letter from G. G. Allen, M.D., dated in 
September 2005.  Thus, such a nexus opinion is necessary for the 
adjudication of this claim.

Finally, with respect to the Veteran's peripheral neuropathy, the 
AOJ also denied service connection for the disorder on a 
secondary basis because there is no evidence of a current 
diagnosis of peripheral neuropathy, according to a VA examination 
in July 2005.  However, the aforementioned letter from the 
Veteran's private physician suggests that he has symptomatic 
neuropathy with complaints of chronic changes confined to the 
legs related to diabetes mellitus.  See letter from G. G. Allen, 
M.D., dated in September 2005.  Furthermore, a VA treatment 
record dated in September 2007 provided an assessment of 
paresthesias, most likely diabetic.  Thus, a VA examination is 
necessary to determine the nature of the Veteran's peripheral 
neuropathy, if any, and whether it is proximately due to, or 
aggravated by, his service-connected diabetes mellitus.

Additionally, while on remand, the Veteran should be given an 
opportunity to identify any treatment for his disabilities on 
appeal and, thereafter, all such records should be obtained for 
consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to 
notify the Veteran and his representative of 
the type of evidence required to substantiate 
his claim for secondary service connection 
for his heart disorder, hypertension, and 
peripheral neuropathy on the basis that they 
are proximately due to, the result of, or 
chronically aggravated by, his service-
connected diabetes mellitus.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

2.  Request that the Veteran identify any 
treatment for his disabilities on appeal.  
After securing any necessary authorization 
forms, obtain all identified records not 
already contained in the claims file, to 
include VA treatment records dated from July 
2007 to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 38 
C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, arrange for 
the Veteran to undergo VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current heart 
disorder.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the following:

(a)  Does the Veteran currently have a heart 
disorder?

(b)  If so, is the Veteran's current heart 
disorder at least likely as not proximately 
due to, or the result of, his service-
connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds 
that the Veteran's heart disorder is not due 
to his service-connected diabetes mellitus, 
the VA examiner is requested to state whether 
the Veteran's heart disorder is aggravated 
by [i.e., permanently increased in severity 
beyond the natural progression as a result 
of] his service-connected diabetes mellitus?  

(d)  Or, is it at least as likely as not the 
Veteran's heart disorder is otherwise due to 
his military service?

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record regarding 
the incurrence of the Veteran's claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After all outstanding records have been 
associated with the claims file, arrange for 
the Veteran to undergo VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current 
hypertension.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the following:

(a)  Does the Veteran currently have 
hypertension?

(b)  If so, is the Veteran's current 
hypertension at least likely as not 
proximately due to, or the result of, his 
service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds 
that the Veteran's hypertension is not due to 
his service-connected diabetes mellitus, the 
VA examiner is requested to state whether the 
Veteran's hypertension is aggravated by 
[i.e., permanently increased in severity 
beyond the natural progression as a result 
of] his service-connected diabetes mellitus?  

(d)  Or, is it at least as likely as not the 
Veteran's hypertension is otherwise due to 
his military service?

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record regarding 
the incurrence of the Veteran's claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After all outstanding records have been 
associated with the claims file, arrange for 
the Veteran to undergo VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of any current peripheral 
neuropathy.  The claims file must be made 
available for review of his pertinent medical 
and other history, particularly the records 
of any relevant treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate the following:

(a)  Does the Veteran currently have 
peripheral neuropathy?

(b)  If so, is the Veteran's current 
peripheral neuropathy at least likely as not 
proximately due to, or the result of, his 
service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds 
that the Veteran's peripheral neuropathy is 
not due to his service-connected diabetes 
mellitus, the VA examiner is requested to 
state whether the Veteran's peripheral 
neuropathy is aggravated by [i.e., 
permanently increased in severity beyond the 
natural progression as a result of] his 
service-connected diabetes mellitus?  

(d)  Or, is it at least as likely as not the 
Veteran's peripheral neuropathy is otherwise 
due to his military service?

In offering any opinion, the examiner must 
consider the full record, to include all 
medical and lay evidence of record regarding 
the incurrence of the Veteran's claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

6.  Upon completion of this additional 
development, readjudicate the claims for 
service connection for the Veteran's heart 
disorder, hypertension, and peripheral 
neuropathy, as secondary to his service-
connected diabetes mellitus, in light of the 
VA examinations and any additional evidence 
secured.  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


